

117 S2588 IS: Protect Moms From Domestic Violence Act
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2588IN THE SENATE OF THE UNITED STATESAugust 3, 2021Mrs. Shaheen (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo study the extent to which individuals are more at risk of maternal mortality or severe maternal morbidity as a result of being a victim of intimate partner violence, and for other purposes.1.Short titleThis Act may be cited as the Protect Moms From Domestic Violence Act.2.Study by Department of Health and Human Services(a)StudyThe Secretary, in collaboration with the Health Resources and Services Administration, the Substance Abuse and Mental Health Services Administration, and the Administration for Children and Families, and in consultation with the Attorney General, the Director of the Indian Health Service, and stakeholders (including community-based organizations and culturally specific organizations), shall conduct a study on the extent to which individuals are more at risk for maternal mortality or severe maternal morbidity as a result of being a victim of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage.(b)ReportsNot later than 2 years after the date of enactment of this Act, the Secretary shall complete the study under subsection (a) and submit a report to Congress on the results of such study. Such report shall include—(1)an analysis of the extent to which domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, and forced marriage contribute to, or result in, maternal mortality;(2)an analysis of the impact of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, and forced marriage on access to health care (including mental health care) and substance use disorder treatment and recovery support;(3)a breakdown (including by race and ethnicity) of categories of individuals who are disproportionately victims of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage that contributes to, or results in, pregnancy-related death;(4)an analysis of the impact on health, mental health, and substance use resulting from domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, and forced marriage among Alaskan Natives, Native Hawaiians, and American Indians during the prenatal and postpartum period;(5)an assessment of the factors that increase or decrease risks for maternal mortality or severe maternal morbidity among victims of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage; (6)an assessment of increased risk of maternal mortality or severe maternal morbidity stemming from suicide, substance use disorders, or drug overdose due to domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage; (7)recommendations for legislative or policy changes—(A)to reduce maternal mortality rates; and(B)to address health inequities that contribute to disparities in such rates and deaths;(8)best practices to reduce maternal mortality and severe maternal morbidity among victims of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, and forced marriage, including—(A)reducing reproductive coercion, mental health conditions, and substance use coercion; and(B)routinely assessing pregnant people for domestic violence and other forms of reproductive violence; and(9)any other information on maternal mortality or severe maternal morbidity the Secretary determines appropriate to include in the report.3.Study by National Academy of medicine(a)In generalThe Secretary shall seek to enter into an arrangement with the National Academy of Medicine (or, if the Academy declines to enter into such arrangement, another appropriate entity) to study the impact of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, and forced marriage on an individual’s health relative to maternal mortality and severe maternal morbidity.(b)TopicsThe study under subsection (a) shall—(1)examine—(A)whether domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage, or generational intimate partner violence, trauma, and psychiatric disorders, increase the risk of suicide, substance use, and drug overdose among pregnant and postpartum persons; and(B)the intersection of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, and forced marriage as a social determinant of health; and(2)give particular focus to impacts among African-American, American Indian, Native Hawaiian, Alaskan Native, and LGBTQ populations.4.Grants for innovative approaches(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration, and in collaboration with the Administration for Children and Families, the Indian Health Service, and the Substance Abuse and Mental Health Services Administration, shall award grants to eligible entities for developing and implementing innovative approaches to improve maternal and child health outcomes of victims of domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage.(b)Eligible entityTo seek a grant under this section, an entity shall be—(1)a State, local, or federally recognized Tribal government;(2)a nonprofit organization or community-based organization that provides prevention or intervention services related to domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage;(3)a Tribal organization or urban Indian organization (as such terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603));(4)an entity, the principal purpose of which is to provide health care, such as a hospital, clinic, health department, freestanding birthing center, perinatal health worker, or maternity care provider; (5)an institution of higher education; or(6)a comprehensive substance use disorder parenting program. (c)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants proposing to address—(1)mental health and substance use disorders among pregnant persons; or(2)pregnant and postpartum persons experiencing intimate partner violence.(d)Freestanding birth center definedIn this section, the term freestanding birth center has the meaning given that term in section 1905(l) of the Social Security Act (42 U.S.C. 1396d(1)).(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $25,000,000 for the period of fiscal years 2022 through 2024.5.GuidanceNot later than 2 years after the date of enactment of this Act, the Secretary shall issue and disseminate guidance to States, Tribes, Territories, maternity care providers, and managed care entities on—(1)providing universal education on healthy relationships and intimate partner violence;(2)developing protocols on—(A)routine assessment of intimate partner violence; and(B)health promotion and strategies for trauma-informed care plans; and(3)creating sustainable partnerships with community-based organizations that address domestic violence, dating violence, sexual assault, stalking, human trafficking, sex trafficking, child sexual abuse, or forced marriage.6.DefinitionsIn this Act:(1)The term maternal mortality—(A)means death that—(i)occurs during, or within the 1-year period after, pregnancy; and(ii)is attributed to or aggravated by pregnancy-related or childbirth complications; and(B)includes a suicide, drug overdose death, homicide (including a domestic violence-related homicide), or other death resulting from a mental health or substance use disorder attributed to or aggravated by pregnancy-related or childbirth complications.(2)The term maternity care provider means a health care provider who—(A)is a physician, physician assistant, nurse, midwife who meets at a minimum the international definition of the midwife and global standards for midwifery education as established by the International Confederation of Midwives, nurse practitioner, or clinical nurse specialist; and(B)has a focus on maternal or perinatal health.(3)The term perinatal health worker means a worker who—(A)is a doula, community health worker, peer supporter, breastfeeding and lactation educator or counselor, nutritionist or dietitian, childbirth educator, social worker, home visitor, language interpreter, or navigator; and(B)provides assistance with perinatal health.(4)The term postpartum means the 12-month period following childbirth. (5)The term Secretary means the Secretary of Health and Human Services.(6)The term severe maternal morbidity means a health condition, including a mental health condition or substance use disorder, that—(A)is attributed to or aggravated by pregnancy or childbirth; and(B)results in significant short-term or long-term consequences to the health of the individual who was pregnant. 